       Case: 4:20-cv-00220-SA-JMV Doc #: 51 Filed: 08/05/21 1 of 1 PageID #: 596


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION


RIKA JONES, As Administratrix of
the Estate of Robert Loggins, ET AL.                                                      PLAINTIFFS

VERSUS                                                                       NO. 4:20CV220-SA-JMV

JUSTIN GAMMAGE, ET AL.                                                                  DEFENDANTS


                           ORDER STAYING CERTAIN PROCEEDINGS

        This case is before the Court pursuant to L.U.CIV.R. 16(b)(3)(B). Rule 16(b)(3)(B) provides:

        [f]iling a motion to compel arbitration, or a motion asserting an immunity defense or
        jurisdictional defense stays the attorney conference and disclosure requirements and all
        discovery, pending the court’s ruling on the motion, including any appeal. Whether to
        permit discovery on issues related to the motion and whether to permit any portion of the
        case to proceed pending resolution of the motion are decisions committed to the discretion
        of the court, upon a motion by any party seeking relief.

        On July 31, 2021, Defendant Albert Tilley filed a motion [49] for summary judgment based on an

immunity defense. Accordingly, all proceedings enumerated in Rule 16(b)(3)(B), and the case

management conference, are STAYED, pending a ruling on the immunity motion. If a party desires that

any stayed matter proceed, it must file a motion requesting same within fourteen (14) days of the date of

this order.

        SO ORDERED this 5th day of August, 2021.


                                                         /s/ Jane M. Virden
                                                         U.S. Magistrate Judge
